On Rehearing.
[41 Pac. 655.]
Opinion by
Mr. Chief Justice Bean.
In his petition for a rehearing counsel for the defendant calls attention to the fact that he did not base his contention as to the effect of the act of eighteen hundred and ninety-one entirely upon the first section, but contended at the hearing that sections 9 and 72, as well as section 1, and, in fact, the whole act indicated an intention to cover the entire subject of elections, and, in effect, to provide for the election of all state officers by the people, and is *564therefore inconsistent with, and repeals by implication, that portion of the act creating a board of railroad commissioners which provides for the election of its members by the legislature. Repeals by implication are not favored, and it is only when the provisions of the latter act are so -repugnant to the former that both cannot stand, or when the latter is clearly intended as a substitute for the former, that such an interpretion is to prevail: Endlich on Interpretation of Statutes, § 210. Now1, it cannot be claimed that the act of eighteen hundred and and ninety-one was intended as a substitute for the act creating the railroad commission; nor, in our opinion, is there any conflict between the two acts. The office of railroad commissioner is nowhere mentioned in the act of eighteen hundred and ninety-one, nor does it provide that such officers shall be elected by the people. It begins by declaring that a general election shall be held on the first Monday in June, eighteen hundred and ninety-two, and biennially thereafter, at which time there shall be chosen so many of the following officers “as are to be elected in such year (naming certain officers; the railroad commissioners, however, not being among the number), and all other state, district, county, and precinct officers provided by law.” It is thus, by its terms, confined to such officers as are by law to be elected by the people; and, as there is no law providing that the railroad commissioners shall be so elected, it manifestly has no application to them. The act of eighteen hundred and ninety-one was intended, as its title plainly implies, to ñi the time for and regulate the manner of conducting state, district, county, and precinct elections; to prescribe the manner of making nominations; the printing and delivery of ballots; and to prevent frauds and punish crimes *565affecting tbe right of suffrage. And the section declaring what officers shall be elected in the manner prescribed by the act is only a reenactment of the law as it stood prior to the creation of the board of railroad commissioners. In our opinion, there is nothing, therefore, in the point that the act of eighteen hundred and ninety-one repeals, or is inconsistent with, the law providing for the election of railroad commissioners by the legislature. Counsel also ably and learnedly reargues the question of the constitutionality of the act providing for the election of railroad commissioners by the legislature, but, inasmuch as the points raised were fully considered and determined in the former opinion, a rehearing would be unprofitable. The petition is therefore denied.
Rehearing denied.